Citation Nr: 0422542	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-05 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1971; he died in April 2002.  The appellant is the 
veteran's surviving spouse.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the St. Louis, Missouri, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends the veteran acquired the hepatitis C 
virus from blood transfusions during active service, which 
contributed materially and substantially to the veteran's 
death.  

Service medical records show the veteran sustained a 
traumatic amputation of the first, second and third toes 
through the metatarsal shafts of the left foot on July 10, 
1970.  He was evacuated to the United States Ship Sanctuary 
where he underwent operative revision of these toes and was 
then transferred to the United States Naval Hospital in 
Bethesda, Maryland on July 18, 1970.  He underwent another 
surgery on July 24, 1970 at that facility, which consisted of 
debridement of a small area, approximately one inch by two 
inches at the distal end of the severed metatarsals with 
application of a split thickness skin graft from a donor site 
on the left thigh.  While the VA, in July 1971, obtained the 
veteran's available service medical records, it does not 
appear that the actual hospitalization records from either 
the USS Sanctuary or Bethesda Naval Hospital were requested 
or obtained.  The Board finds that an attempt should be made 
to obtain the actual hospitalization records from the U.S. 
Naval Hospital in Bethesda to determine whether the veteran 
received a blood transfusion during either surgical 
procedure.  

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations to 
include requesting records from all Federal agencies.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

At the personal hearing, the appellant testified that the 
veteran received his primary care at the VA Medical Center in 
Fayetteville, Arkansas and the Little Rock, Arkansas.  
Records from the VA Medical Center in Nashville, Tennessee 
refer to the veteran's VA treatment at Fayetteville and 
Little Rock.  The VA records from Fayetteville and Little 
Rock do not appear to be of record.  In February 2002, the 
veteran underwent liver transplant surgery at Vanderbilt 
University Hospital in Nashville, Tennessee and remained 
hospitalized at that facility until his death on April [redacted], 
2002.  However, these records of his final hospitalization 
have not been obtained.  

The evidence includes private medical treatment records from 
the Johns Hopkins Health System, Wyman Park Medical Center in 
Baltimore, Maryland, which are dated from 1994 to 1997.  They 
include a May 1995 liver biopsy, which revealed mild chronic 
active hepatitis with early cirrhotic change.  There is also 
a May 1994 examination report, which includes an assessment 
of abnormal liver function.  It appears from this report that 
the veteran was already being followed by the 
gastrointestinal service prior to that examination.  An 
attempt should be made to obtain any additional records from 
this facility in order to determine when the veteran had been 
initially diagnosed with hepatitis C.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request from the treatment and 
hospital records pertaining to treatment 
of the traumatic amputation of the first, 
second and third toes through the 
metatarsal shafts of the left foot for 
July 1970 on the United States Ship 
Sanctuary and from the United States 
Naval Hospital in Bethesda, Maryland for 
July 1970.  If these records are not 
available, the service department should 
show state, the appellant should be 
notified, and documentation of such 
should be placed in the record. Cases in 
which VA may conclude that no further 
efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  

3.  Request the medical/clinical records 
from VA Medical Center in Fayetteville, 
Arkansas and the Little Rock, Arkansas 
from 1997 to 2000.  After obtaining the 
necessary authorization from the 
appellant, request hospitalization 
records and clinical records including 
the veteran's terminal hospitalization 
report from Vanderbilt University 
Hospital in Nashville, Tennessee 
beginning in February 2002, and request 
private medical treatment records from 
the Johns Hopkins Health System, Wyman 
Park Medical Center in Baltimore, 
Maryland prior to 1994.  If any of the 
identified records cannot be obtained, 
appellant should be notified of such and 
the efforts used in requesting these 
records.  

4.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to appellant's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to 
appellant's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


